Exhibit 10.9

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

DASEKE, INC.
(Non-Employee Director Award)

 

This NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), is made as
of the [          ] day of [          ], 2017 between Daseke, Inc. (the
“Company”), and [         ] (the “Participant”), and is made pursuant to the
terms of the Company’s  2017 Omnibus Incentive Plan (the “Plan”).  Capitalized
terms used herein but not defined shall have the meanings set forth in the Plan.

 

Section 1.              Nonqualified Stock Option.  Subject to the terms and
conditions set forth in this Agreement and the Plan, the Company hereby grants
to the Participant, as of the Grant Date, a non-qualified stock option (the
“Option”) to purchase from the Company [ # ] Shares (such Shares are referred to
as the “Option Shares”) at an Exercise Price per Share of [$XX.xx], subject to
such vesting, transfer and other restrictions and conditions as set forth in
this Agreement (the “Award”). For purposes of this Agreement, the “Grant Date”
shall be [            , 201X].

 

Section 2.              Vesting Requirements.

 

(a)           Generally. Except as otherwise provided herein, the Option shall
vest and become exercisable with respect to the number of Option Shares subject
to the Award on the “Vesting Date” determined in accordance with the following
schedule, subject to the Participant’s continuous service as a member of the
Board (“Service”) from the Grant Date through the Vesting Date.

 

Vesting Date

 

Vesting Percentage

 

1st anniversary of Grant Date

 

20

%

2nd anniversary of Grant Date

 

20

%

3rd anniversary of Grant Date

 

20

%

4th anniversary of Grant Date

 

20

%

5th anniversary of Grant Date

 

20

%

 

(b)           Change in Control.  Notwithstanding Section 2(a) hereof, upon the
occurrence of a Change in Control, 100% of any then unvested Option Shares
granted hereunder shall immediately become fully vested and non-forfeitable,
provided that the Participant remains in continuous Service from the Grant Date
through the occurrence of the Change in Control, except to the extent that a
Replacement Award (as such award is defined and determined under Section 13 of
the Plan) is provided to the Participant to replace or adjust this outstanding
Award.

 

(c)           Involuntary Termination of Service due to Death or Disability.
Notwithstanding Section 2(a) hereof, in the event of the Participant’s
termination of Service prior to the Vesting Date by the Company and its
Affiliates due to the Participant’s death or Disability, any then unvested
Option Shares shall immediately become vested and non-forfeitable on a pro rata
basis based on the number of full months completed in the period beginning on
the

 

--------------------------------------------------------------------------------


 

anniversary of the Grant Date immediately preceding the date of termination
(“Termination Date”) and ending on the Termination Date divided by twelve.

 

(d)           Other Terminations of Service.  Upon the occurrence of a
termination of the Participant’s Service for any reason other than as
contemplated by Section 2(c) hereof, all outstanding and unvested Option Shares
shall immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount with respect thereto. 
Notwithstanding anything to the contrary herein, upon a termination of the
Participant’s Service for Cause, all Option Shares, whether vested or unvested,
shall immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount with respect thereto.

 

Section 3.              Option Exercise.  Subject to this Award Agreement and
the Plan, on and after a Vesting Date, the Option may be exercised in whole or
in part with respect to the number of Option Shares which have become vested
pursuant to Section 2 above by filing a written notice with the Committee in
accordance with rules and procedures established by the Committee; provided,
however, that in no event will the Option (or any portion thereof) be
exercisable after the Expiration Date of the Option.  Any such notice shall
specify the number of Option Shares which the Participant elects to purchase and
shall be accompanied by payment of the Exercise Price for such Option Shares
indicated by the Participant’s election (except as otherwise provided by the
Committee in connection with a broker-assisted cashless exercise program). 
Subject to applicable law and as approved by the Committee, the Exercise Price
shall be payable (a) in cash, or its equivalent, (b) through delivery of
irrevocable instructions to a broker to sell the Shares otherwise deliverable
upon the exercise of the Option and to deliver promptly to the Company an amount
equal to the aggregate Exercise Price, (c) the Company’s withholding of Shares
otherwise issuable upon exercise of an Option pursuant to a “net exercise”
arrangement, (d) by a combination of the foregoing, or (e) by such other methods
as may be approved by the Committee.

 

Section 4.              Certificates: Cash in Lieu of Fractional Shares.  Shares
or other securities of the Company or any Affiliate delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the SEC, any stock
exchange upon which such Shares or other securities are then listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. In lieu of issuing a fraction of a Share pursuant to the Plan or
this Agreement, the Company may pay to the Participant an amount equal to the
Fair Market Value of such fractional share.

 

Section 5.              Restrictions on Transfer.  No Award (nor any interest
therein) may be sold, assigned, alienated, pledged, attached or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported sale, assignment,
alienation, pledge, attachment, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute a sale, assignment,
alienation, pledge, attachment, transfer or encumbrance.  Notwithstanding the
foregoing, at the discretion of the Committee, the Award may

 

2

--------------------------------------------------------------------------------


 

be transferred by the Participant solely to the Participant’s spouse, siblings,
parents, children and grandchildren or trusts for the benefit of such persons or
partnerships, corporations, limited liability companies or other entities owned
solely by such persons, including, but not limited to, trusts for such persons.

 

Section 6.              Expiration Date.  The Expiration Date of the Option
shall occur on the earliest to occur of the following: (a) the ten-year
anniversary of the Grant Date, (b) if the Participant’s Termination Date occurs
for Cause, the Termination Date, or (c) if the Participant’s Termination Date
occurs for any reason other than Cause, the three month anniversary of the
Termination Date.

 

Section 7.              Adjustments.  The Award granted hereunder shall be
subject to the adjustment as provided in Section 4(b) of the Plan.

 

Section 8.              No Right of Continued Service.  Nothing in the Plan or
this Agreement shall confer upon the Participant any right to continued Service.

 

Section 9.              No Rights as a Stockholder; Dividends.  The Participant
shall not have any privileges of a stockholder of the Company with respect to
any Shares issuable upon exercise of the Option, including without limitation
any right to vote any Shares underlying such Option or to receive dividends or
other distributions in respect thereof, unless and until Shares underlying the
Option are delivered to the Participant.

 

Section 10.            Clawback.  The Award will be subject to recoupment in
accordance with any existing clawback policy or clawback policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.  In addition, the Board may impose such
other clawback, recovery or recoupment provisions as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired Shares or other cash or property upon the
occurrence of Cause.  The implementation of any clawback policy will not be
deemed a triggering event for purposes of any definition of “constructive
termination.”

 

Section 11.            Amendment and Termination.  Subject to the terms of the
Plan, any amendment to this Agreement shall be in writing and signed by the
parties hereto.  Notwithstanding the immediately-preceding sentence, subject to
the terms of the Plan, the Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate, this
Agreement and/or the Award; provided that, subject to the terms of the Plan, any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.

 

Section 12.            Securities Law Requirements.  Notwithstanding any other
provision of this Agreement, the Company shall have no liability to make any
distribution of Shares under this Agreement unless such delivery or distribution
would comply with all applicable laws.  In particular, no Shares will be
delivered to a Participant unless, at the time of

 

3

--------------------------------------------------------------------------------


 

delivery, the shares qualify for exemption from, or are registered pursuant to,
applicable federal and state securities laws.

 

Section 13.            Construction.  The Award granted hereunder is granted by
the Company pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan.  The Participant hereby acknowledges that a copy of the
Plan has been delivered to the Participant and accepts the Award hereunder
subject to all terms and provisions of the Plan, which are incorporated herein
by reference.  In the event of a conflict or ambiguity between any term or
provision contained herein and a term or provision of the Plan, the Plan will
govern and prevail.  The construction of and decisions under the Plan and this
Agreement are vested in the Committee, whose determinations shall be final,
conclusive and binding upon the Participant.

 

Section 14.            Governing Law.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, without giving
effect to the choice of law principles thereof.

 

Section 15.            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

Section 16.            Binding Effect.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

 

Section 17.            Entire Agreement.  This Agreement and the Plan constitute
the entire agreement between the parties with respect to the subject matter
hereof and thereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

 

DASEKE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

PARTICIPANT

 

 

 

 

 

Participant’s Signature

Date

 

 

 

Name:

 

 

 

 

 

Address:

 

 

5

--------------------------------------------------------------------------------